RIORDAN, Justice (dissenting). I dissent. The trial court did not follow our instructions on remand. As we have previously stated, Rule 52 exists: as an aid to the appellate court by placing before it the basis of the decision of the trial court * * *. Mora v. Martinez, 80 N.M. 88, 89, 451 P.2d 992, 993 (1969). Appellant’s position since the first appeal has been that there is no evidence to support the trial court’s award of damages for breach of contract or for breach of warranty. In the first appeal, we were unable to find supporting evidence and remanded with instructions stating: We hold that Clark is entitled to recover the cost of repairs that the State had warranted it would make. However, he may not recover the costs of remodeling and the consequential costs of complying with the building code * * *. Accordingly, we remand for further findings and conclusions as to this element of damages consistent with this opinion. Clark v. Sideris, 99 N.M. 209, 215, 656 P.2d 872, 878 (1982). We were also unable to determine how the court calculated the amount of lost profits it awarded. Again, appellant alleged a failure of proof. We remanded for “specific findings and conclusions on this point.” Id. at 216, 656 P.2d at 879. The trial court is required to find the ultimate facts necessary to determine the issues in the case. Sanchez v. Sanchez, 84 N.M. 498, 505 P.2d 443 (1973); Thompson v. H.B. Zachry Co., 75 N.M. 715, 410 P.2d 740 (1966). The majority now apparently concedes that the trial judge did not comply. But rather than force compliance, the majority now has determined that the first opinion was incorrect. Even if that were true, the time honored (until now) doctrine of “law of the case” prevents that type of reversal. Ute Park Summer Homes Ass’n v. Maxwell Land Grant Co., 83 N.M. 558, 494 P.2d 971 (1972).